                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CR-239-MOC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                Plaintiff,                               )
                                                         )
     v.                                                  )       ORDER
                                                         )
 DERRICK LAMONT DUNCAN,                                  )
                                                         )
                Defendant.                               )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 173) filed April 27, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Supplemental Sentencing Memorandum contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

173) is GRANTED, and Defendant’s Supplemental Sentencing Memorandum (Document No.

174) is sealed until further Order of this Court.

                                            Signed: April 28, 2020




      Case 3:18-cr-00239-MOC-DCK Document 175 Filed 04/29/20 Page 1 of 1
